*799On Rehearing.
By the WHOLE COURT.
PROVOSTY, C. J.
We adhere to the view that, for the reasons assigned in the original opinion, the sale by Lucy Jackson to G. W. Shaw, Jr., is null; but further consideration has convinced us that Shaw owes plaintiffs an accounting.
[3] If he believed that Lucy Jackson could make a valid sale of her property in payment of a debt of her husband, his error came not from ignorance of the facts, for he had full knowledge of them, but of the law; so that, however much he may have been in actual good faith, he was in legal had faith. Dohan v. Murdock, 41 La. Ann. 494, 6 South. 131; Railroad Co. v. Sledge, 41 La. Ann. 896, 6 South. 725; Railroad v. Elmore, 46 La. Ann. 1237, 15 South. 701; McDade v. Bossier Levee Dist., 109 La. 625, 33 South. 628; Leury v. Mayer, 122 La. 486, 47 South. 839; Gremillion v. Roy, 125 La. 524, 51 South. 576.
And the fact is that, even if he had possessed in legal as well as actual good faith, he still would owe this accounting; since oil and other minerals taken from the land by a possessor in good faitb continue to belong to the owner of the land, and therefore must be restored to this owner along with the land — unlike in that respect to fruits, which pass into the ownership of the possessor in good faith as soon as reduced to possession by him. Elder v. Ellerbe, 135 La. 990, 66 South. 337. So in Ball v. Simms, 121 La. 627, 46 South. 674, 18 L. R. A. (N. S.) 244, it was held that a possessor, even in good faith, owes an accounting for timber taken from tbe land. So likewise in McGee v. La. Lumber Co., 123 La. 696, 49 South. 475.
It is therefore ordered, adjudged, and decreed that the judgment heretofore banded down herein be reinstated, in so far as it sets aside the judgment appealed from, and annuls the sale by Lucy Jackson to the defendant, G. W. Shaw, Jr.; and that this case be remanded to tbe lower court for trial, on the demand of plaintiffs for an accounting for the oil received by defendant both before and since the filing of this suit, and for all moneys or other values received by him from mineral leases of the land, or from the sale of mineral rights in the land; and that defendant pay the 'costs of this suit.
O’NIELL, J., dissents from the ruling that the sale by Lucy Jackson to G. W. Shaw was null.
LECHE, J., dissents.